Case 2:19-cr-20246-DPH-APP ECF No. 103, PageID.419 Filed 06/21/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,
                                              Case No: 2:19-cr-20246
                    Plaintiff,
                                              Honorable Denise Page Hood
vs.

Colton Jurisic,

               Defendant.
_______________________________/

                     DECLARATION OF PUBLICATION

      In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the

Federal Rules of Criminal Procedure, notice of the forfeiture was posted on an

official government internet site (www.forfeiture.gov ) for at least 30 consecutive

days, beginning on March 11, 2021 and ending on April 9, 2021. (See,

Attachment 1).

      I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 11, 2021 in the United States.
                                                                Digitally signed by MICHAEL EL-
                                       MICHAEL EL-ZEIN ZEIN
                                                       Date: 2021.06.11 11:05:00 -04'00'
                                       ________________________________
                                       Michael El-Zein
                                       Assistant United States Attorney
Case 2:19-cr-20246-DPH-APP ECF No. 103, PageID.420 Filed 06/21/21 Page 2 of 4

Attachment 1


                        UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION
            COURT CASE NUMBER: 2:19-CR-20246; NOTICE OF FORFEITURE

        Notice is hereby given that on February 18, 2021, in the case of U.S. v. Colton
Jurisic, Court Case Number 2:19-CR-20246, the United States District Court for the
Eastern District of Michigan entered an Order condemning and forfeiting the following
property to the United States of America:

      One Hundred Fifty (150) Bitcoin (19-ICE-001213) which was seized from Colton
      Jurisic on May 09, 2019 at 2552 Washington St., located in Dubuque, IA

      Nineteen thousand, sixty dollars ($19,060) U.S. Currency (19-ICE-001214) which
      was seized from Colton Jurisic on May 09, 2019 at 2552 Washington St., located in
      Dubuque, IA

      0.5040000000 of Cardano virtual currency from Binance Account Acct# 10059392
      (19-ICE-002476) which was seized from Colton Jurisic on May 09, 2019 at 2552
      Washington St., located in Dubuque, IA

      305094.1710000000 of Basic Attention Token virtual currency from Binance
      Account Acct# 10059392 (19-ICE-002477) which was seized from Colton Jurisic on
      May 09, 2019 at 2552 Washington St., located in Dubuque, IA

      0.0004730000 of Bitcoin Cash ABC virtual currency from Binance Account Acct#
      10059392 (19-ICE-002478) which was seized from Colton Jurisic on May 09, 2019
      at 2552 Washington St., located in Dubuque, IA

      0.0007160000 of Bitcoin Cash SV virtual currency from Binance Account Acct#
      10059392 (19-ICE-002479) which was seized from Colton Jurisic on May 09, 2019
      at 2552 Washington St., located in Dubuque, IA

      0.0000060500 of Binance Coin virtual currency from Binance Account Acct#
      10059392 (19-ICE-002480) which was seized from Colton Jurisic on May 09, 2019
      at 2552 Washington St., located in Dubuque, IA

      0.0000376300 of Bitcoin virtual currency from Binance Account (19-ICE-002481)
      which was seized from Colton Jurisic on May 09, 2019 at 2552 Washington St.,
      located in Dubuque, IA

      0.0100000000 of Metal virtual currency from Binance Account Acct# 10059392
      (19-ICE-002482) which was seized from Colton Jurisic on May 09, 2019 at 2552
      Washington St., located in Dubuque, IA

      0.6100000000 of Substratum virtual currency from Binance Account Acct#
      10059392 (19-ICE-002483) which was seized from Colton Jurisic on May 09, 2019
Case 2:19-cr-20246-DPH-APP ECF No. 103, PageID.421 Filed 06/21/21 Page 3 of 4

       at 2552 Washington St., located in Dubuque, IA

         The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (March 11, 2021) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 231 W. Lafayette, Detroit, MI 48226, and a copy served
upon Assistant United States Attorney Michael El-Zein, 211 W. Fort Street, Suite 2001,
Detroit, MI 48226. The ancillary petition shall be signed by the petitioner under penalty of
perjury and shall set forth the nature and extent of the petitioner's right, title or interest in
the forfeited property, the time and circumstances of the petitioner's acquisition of the
right, title and interest in the forfeited property and any additional facts supporting the
petitioner's claim and the relief sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Michael El-Zein, 211 W. Fort Street, Suite 2001, Detroit, MI 48226. This website
provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
Case 2:19-cr-20246-DPH-APP ECF No. 103, PageID.422 Filed 06/21/21 Page 4 of 4


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between March 11, 2021 and April 09, 2021. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. Colton Jurisic

Court Case No:               2:19-CR-20246
For Asset ID(s):             See Attached Advertisement Copy

   Consecutive           Date Advertisement        Total Hours Web Site             Verification that
   Calendar Day           Appeared on the          was Available during              Advertisement
       Count                  Web Site                 Calendar Day                existed on Web Site
         1                   03/11/2021                      23.9                          Verified
         2                   03/12/2021                      23.9                          Verified
         3                   03/13/2021                      23.9                          Verified
         4                   03/14/2021                      23.9                          Verified
         5                   03/15/2021                      23.9                          Verified
         6                   03/16/2021                      23.9                          Verified
         7                   03/17/2021                      23.8                          Verified
         8                   03/18/2021                      23.8                          Verified
         9                   03/19/2021                      24.0                          Verified
        10                   03/20/2021                      23.9                          Verified
        11                   03/21/2021                      23.9                          Verified
        12                   03/22/2021                      23.9                          Verified
        13                   03/23/2021                      23.9                          Verified
        14                   03/24/2021                      23.9                          Verified
        15                   03/25/2021                      23.9                          Verified
        16                   03/26/2021                      23.9                          Verified
        17                   03/27/2021                      23.9                          Verified
        18                   03/28/2021                      23.8                          Verified
        19                   03/29/2021                      23.9                          Verified
        20                   03/30/2021                      23.9                          Verified
        21                   03/31/2021                      23.9                          Verified
        22                   04/01/2021                      23.9                          Verified
        23                   04/02/2021                      23.9                          Verified
        24                   04/03/2021                      23.9                          Verified
        25                   04/04/2021                      23.9                          Verified
        26                   04/05/2021                      23.9                          Verified
        27                   04/06/2021                      23.9                          Verified
        28                   04/07/2021                      23.9                          Verified
        29                   04/08/2021                      23.9                          Verified
        30                   04/09/2021                      23.9                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
